Fourth Court of Appeals
                                San Antonio, Texas
                                      March 24, 2020

                                    No. 04-19-00638-CV

                HARLANDALE INDEPENDENT SCHOOL DISTRICT,
                                Appellant

                                             v.

                            JASMINE ENGINEERING, INC.,
                                     Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-02459
                        Honorable Karen H. Pozza, Judge Presiding


                                      ORDER

      The Appellant’s Motion for Extension of Time to File Motion for Rehearing and En Banc
Reconsideration is hereby GRANTED. Time is extended until April 16, 2020.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of March, 2020.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court